—Order unanimously reversed on the law without costs and matter remitted to Onondaga County Family Court for further proceedings on the petition. Memorandum: As petitioner concedes, respondent did not knowingly, willingly and voluntarily waive his right to an attorney (see, Matter of Meko M., 272 AD2d 953, 954; cf., Matter of Child Welfare Admin. [John R.] v Jennifer A., 218 AD2d 694, 697, lv denied 87 NY2d 804). Family Court “failed to conduct a searching inquiry designed to ensure that [respondent] understood his right to counsel and the dangers and disadvantages of self-representation” (Wills v Wills, 283 AD2d 1023, 1025). Even where, as here, the record fully supports the court’s ultimate findings, those findings “may not stand if respondent was denied due process” (Matter of Dominique L. B., 231 AD2d 948; see, Matter of Meko M., supra, at 954). We therefore reverse the order and remit the matter to Onondaga County Family Court for further proceedings on the petition. (Appeal from Order of Onondaga County Family Court, Bersani, J. — Abuse.) Present — Pigott, Jr., P. J., Hayes, Hurlbutt, Burns and Gorski, JJ.